 

Exhibit 10.2 

 

SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (the “Agreement”), dated as of May 15, 2019, is by
and among Spherix Inc. (each a “Buyer” and collectively, the “Buyers”) and
seller signatory hereto (each a “Seller” and collectively, the “Sellers”). If
there is only one Buyer or one Seller party to this Agreement, all references to
Buyers or Sellers in the plural shall instead be deemed to refer to Buyer or
Seller in the singular, respectively.

 

W I T N E S E T H:

 

WHEREAS, the Sellers own 50,000 shares of common stock, $0.0001 par value per
share (the “CBM Shares”), that were issued by CBM Biopharma, Inc., a Delaware
corporation (the “CBM”) pursuant to a Securities Purchase Agreement (the “CBM
SPA”) executed on January 25, 2018;

 

WHEREAS, the Sellers own certain securities and uncertificated rights issued by
DatChat, Inc., a Nevada corporation all of which have been scheduled on Annex I
(the “DatChat Securities” and collectively with the CBM Shares, the
“Securities”), (“DatChat”, and CBM, collectively may be referred to as the
“Issuers”). The DatChat Securities were purchased Pursuant to the transaction
documents dated January 25, 2018 and amended on January 31, 2019 and April 5,
2019.

 

WHEREAS, subject to the terms and conditions of this Agreement, the parties
hereto desire that the Sellers sell, transfer, convey and assign to Buyers, and
Buyers purchase and acquire from the Sellers, the Shares and any and all rights
and benefits incident to the ownership thereof;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1.      Sale and Purchase of Securities; Settlement.

 

1.1       Sale and Purchase.

 

(a)       Subject to the terms and conditions of this Agreement, on the Closing
Date (as defined below), each Seller shall sell, convey, assign and deliver to
the Buyers, and each Buyer shall purchase from the Sellers, the applicable
Securities and any and all rights and benefits incident to the ownership
thereof, in each case in the quantities set forth on Annex I attached hereto and
in the transaction documents

 

(b)       The aggregate purchase price for each Buyer and Seller is as set forth
on Annex I attached hereto.

 

(c)       Within ten (10) Business Days after the date hereof (such tenth
Business Day being the “Closing Date”) each Seller shall deliver or cause to be
delivered to the applicable Issuer: (i) the certificate or other documents
representing the Securities (the “Share Certificate”) issued by the applicable
Issuer; (ii) all necessary executed assignment forms required to transfer the
applicable Securities to the Buyers or their designees, (iii) notice of the
transfer of any of the Seller’s rights under the applicable transaction
documents to Buyer, and (iv) written confirmation that all conditions to
transfer the Securities have been met.

 



 

 

 

(d)       Upon delivery by the Sellers to the applicable Issuer and the Buyers
(as applicable) of the documents referred to in Section 1.1(c) above, each Buyer
will pay the applicable purchase price, in full to the applicable Seller by wire
transfer of immediately available funds to an account or accounts designated by
the applicable Seller on Annex I attached hereto, in such amounts as set forth
on Annex I attached hereto.

 

(e)       The parties shall work together in good faith to cause the each Issuer
to deliver the applicable Securities to the Buyer and cooperate on any legal
opinions that may be required. However, delivery by the Sellers to the
applicable Issuer (of the documents set forth in Section 1.1(c) above shall
constitute compliance by the Sellers of all of their obligations to the Buyers
under this Agreement.

 

Section 2.      Representations and Warranties of Buyers. Each Buyer represents
and warrants to the Sellers, as of the date hereof and as of the Closing Date,
as follows:

 

2.1       Organization; Authority. Such Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder, and the
execution, delivery and performance by such Buyer of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Buyer. This Agreement, when
executed and delivered by such Buyer, will constitute a valid and legally
binding obligation of such Buyer, enforceable against such Buyer in accordance
with its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies, or (c) to the extent the indemnification provisions
contained herein may be limited by federal or state securities laws.

 

2.2       No Conflicts. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, does or will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which such Buyer is subject or any provision of
its organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which such Buyer is a party.

 

 2

 

 



2.3       Advice. (i) Such Buyer is not relying (for purposes of making any
investment decision or otherwise) upon any advice, counsel or representations
(whether written or oral) of the Sellers or any of the Sellers’ directors,
officers, employees, agents, representatives or advisers, (ii) neither of the
Sellers nor any of the Sellers’ directors, officers, employees, agents,
representatives or advisers has given to such Buyer (directly or indirectly
through any other person) any assurance, guarantee or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence or benefit (including legal, regulatory, tax,
financial, accounting or otherwise) as to the purchase by such Buyer of the
Securities, (iii) such Buyer has reviewed all information that it believes is
necessary or appropriate in connection with its purchase of the Securities and
has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisers to the extent it has deemed necessary, and it
has made its own investment decision based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by either Sellers or any of the Sellers’ directors, officers,
employees, agents, representatives or advisers, and (iv) such Buyer has such
knowledge and experience in financial, business and international investment
matters that it is capable of evaluating the merits and risks of investing in
the Company and purchasing the Securities and properly understands the risks
associated with its entry into this Agreement, and such Buyer can bear the
potential losses that may result from its investment in the Company and purchase
of the Securities.

 



2.4       No Litigation. There is no action, suit, proceeding, judgment, claim
or investigation pending, or to the knowledge of such Buyer, threatened against
such Buyer which could reasonably be expected in any manner to challenge or seek
to prevent, enjoin, alter or materially delay any of the transactions
contemplated by this Agreement.

 

2.5       Buyer Status. At the time such Buyer was offered the Securities, it
was, at the date hereof it is, and on the Closing Date it will be, an
“accredited investor” as defined in Rule 501(a) under the Securities Act.

 

2.6       Consents. No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other person
is required for the valid authorization, execution, delivery and performance by
such Buyer of this Agreement and the consummation of the transactions
contemplated hereby.

 

2.7       Non-Public Information. Such Buyer is not purchasing the Securities
“on the basis of” (as defined in Rule 10b5-1 of the Exchange Act) any material,
non-public information about the Securities or the applicable Issuer.

 

Section 3.      Representations and Warranties of the Sellers. Each Seller
represents and warrants to the Buyers, as of the date hereof and as of the
Closing Date, as follows:

 

3.1       Authorization of Agreement. Such Seller is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder, and the
execution, delivery and performance by such Seller of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Seller. This Agreement, when
executed and delivered by the Seller, will constitute a valid and legally
binding obligation of such Seller, enforceable against such Seller in accordance
with its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies, or (c) to the extent the indemnification provisions
contained herein may be limited by federal or state securities laws.

 

 3

 

 



3.2       Title to the Securities. Such Seller is the lawful owner of the
applicable Securities listed under its name on Annex I attached hereto with good
and marketable title thereto, and, other than any restrictions contained in the
applicable SPA or in the restrictive legends on the Share Certificate, such
Seller has the absolute right to sell, assign, convey, transfer and deliver such
Securities and any and all rights and benefits incident to the ownership
thereof, all of which rights and benefits are transferable by the such Seller to
the applicable Buyer pursuant to this Agreement, free and clear of all the
following (collectively called “Claims”) of any nature whatsoever, including any
security interests, liens, pledges, claims (pending or threatened), charges,
escrows, encumbrances, lock-up arrangements, options, rights of first offer or
refusal, community property rights, mortgages, indentures, security agreements
or other agreements, arrangements, contracts, commitments, understandings or
obligations, whether written or oral and whether or not relating in any way to
credit or the borrowing of money. Delivery to the applicable Buyer of the
Securitieswill (i) pass good and marketable title to the Securities to such
Buyer, free and clear of all Claims (assuming that the such Buyer is a bona fide
purchaser within the meaning of Section 8-302 of the New York Uniform Commercial
Code), and (ii) convey, free and clear of all Claims, any and all rights and
benefits incident to the ownership of such Securities.

 

3.3       No Conflicts; Advice. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, does or
will violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which such Seller is subject or any provision
of its organizational documents or other similar governing instruments, or
conflict with, violate or constitute a default under any agreement, credit
facility, debt or other instrument or understanding to which such Seller is a
party. Such Seller has consulted such legal, tax and investment advisors as it,
in its sole discretion, has deemed necessary or appropriate in connection with
its sale of the Securities.

 

3.4       No Litigation. There is no action, suit, proceeding, judgment, claim
or investigation pending, or to the knowledge of such Seller, threatened against
such Seller which could reasonably be expected in any manner to challenge or
seek to prevent, enjoin, alter or materially delay any of the transactions
contemplated by this Agreement.

 

3.5       Consents. No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other person
is required for the valid authorization, execution, delivery and performance by
such Seller of this Agreement and the consummation of the transactions
contemplated thereby.

 

3.6       Bankruptcy. Such Seller is not under the jurisdiction of a court in a
Title 11 or similar case (within the meaning of Bankruptcy Code Section
368(a)(3)(A) (or related provisions)) or involved in any insolvency proceeding
or reorganization.

 

 4

 

 



3.7       Employees and Affiliates. Such Seller is not, as of the date of this
representation, and has not been for the last one hundred and twenty (120) days,
an employee, officer, director or direct or indirect beneficial owner of more
than ten percent (10%) of any class of equity security of the applicable Issuer,
or of any entity, directly or indirectly, controlling, controlled by or under
common control with the applicable Issuer, or otherwise been an “affiliate” as
that term is used in Rule 144. For purposes of this paragraph, such “Seller”
includes any person that would be included with such Seller for purposes of Rule
144(a)(2).

 

3.8       Non-Public Information. Such Seller is not selling the Securities “on
the basis of” (as defined in Rule 10b5-1 of the Exchange Act) any material,
non-public information about the Securities or the applicable Issuer.

 

3.9       No Further Ownership. Following the transfer of the Securities to the
Buyer hereunder, the Seller will no longer hold any debt or equity interest in
the either Issuer.

 

Section 4.      Survival of Representations and Warranties; Etc. All
representations and warranties of Buyers and the Sellers shall survive the
Closing Date. Seller may rely upon this Agreement for the purpose of assuring
its compliance with applicable law.

 

Section 5.       Indemnification.

 

Each Seller hereto shall indemnify, defend and hold harmless, the Buyers (and
their respective affiliates, directors, officers, employees, successors and
assigns) from and against any and all losses, claims, damages, liabilities and
expenses based upon, arising out of or otherwise in respect of, any inaccuracy
in, or any breach of, the representations or warranties of such Seller and the
covenants or agreements made by such Seller in this Agreement.

 

Each Buyer hereto shall indemnify, defend and hold harmless, the Sellers (and
their respective affiliates, directors, officers, employees, successors and
assigns) from and against any and all losses, claims, damages, liabilities and
expenses based upon, arising out of or otherwise in respect of, any inaccuracy
in, or any breach of, the representations or warranties of such Buyer and the
covenants or agreements made by such Buyer in this Agreement.

 

Section 6.       Notices. Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier or sent by fax (upon confirmation of receipt)
or electronic mail, or 72 hours after being deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, addressed to the party to be
notified at such party’s address as set forth below.

 

Buyers:

 

Spherix, Inc.

One Rockfellar Plaza

11th Floor

New York, New York 10020

Attn: Anthony Hayes, CEO

e-mail: ahayes@spherix.com



Sellers:

 

 5

 

 



Section 7.      Successors and Assigns. This Agreement shall be binding on and
inure to the benefit of the parties hereto and their respective successors,
heirs, personal representatives, and permitted assigns.

 

Section 8.      Counterparts. This Agreement may be executed via facsimile in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

Section 9.     Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 10.    Entire Agreement. This Agreement represents the entire agreement
of the parties hereto and thereto with respect to the matters contemplated
hereby and thereby, and there are no written or oral representations,
warranties, understandings or agreements with respect thereto except as
expressly set forth herein and therein.

 

Section 11.    Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by each party or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought.

 

Section 12.    Confidentiality and Lack of Materiality.

 

The Buyers hereby agree, without the prior written consent of the Sellers, to
not disclose, and to otherwise keep confidential, the sale of the Securities
contemplated hereby; provided, however, that the Buyers may disclose information
regarding such sale to its respective accountants, attorneys, limited partners,
shareholders and other interest holders, or as required by law or legal process.
Buyers confirm that both (a) the transactions contemplated herein do not
constitute material information regarding Buyers’ common stock and the Buyers
will not file a Form 8-k with respect to the transactions contemplated herein
and (b) the identity of the Sellers will not be included in any of the Buyers’
public filings or disclosures.

 

Neither this Agreement nor the transactions contemplated herby are material to
the Buyer and no material, non-public information has been provided to the
Seller by the Buyer or any of its subsidiaries or any of their respective
officers, directors, employees or agents. As of the date hereof, the Buyer
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, if any, whether written or oral, between the Buyer, any of
its subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and the Seller or any of its affiliates,
on the other hand, shall terminate. Notwithstanding anything contained in this
Agreement to the contrary and without implication that the contrary would
otherwise be true, the Buyer expressly acknowledges and agrees that the Seller
shall not have (unless expressly agreed to by the Seller after the date hereof
in a written definitive and binding agreement executed by the Buyer and the
Seller), any duty of confidentiality with respect to, or a duty to the Buyer not
to trade on the basis of, any material, non-public information regarding the
Buyer or any of its subsidiaries.

 

 6

 

 



Section 13.     Further Assurances. Each of the Buyers and the Sellers hereby
agrees and provides further assurances that it will, in the future, execute and
deliver any and all further agreements, certificates, instruments and documents
and do and perform or cause to be done and performed, all acts and things as may
be necessary or appropriate to carry out the intent and accomplish the purpose
of this Agreement.

 

Section 14.     Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York without regard to
the conflicts of laws principles thereof. The parties hereto hereby irrevocably
agree that any suit or proceeding arising directly and/or indirectly pursuant to
or under this Agreement, shall be brought solely in a federal or state court
located in the City, County and State of New York. By its execution hereof, the
parties hereby covenant and irrevocably submit to the in personam jurisdiction
of the federal and state courts located in the City, County and State of New
York and agree that any process in any such action may be served upon any of
them personally, or by certified mail or registered mail upon them or their
agent, return receipt requested, with the same full force and effect as if
personally served upon them in New York City. The parties hereto waive any claim
that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto. Nothing contained in this Section 14 is intended to limit the
applicability of Section 15.

 

Section 15.      Dispute Resolution.

 

(a)       All disputes or claims arising under or in any way relating to this
Agreement shall be settled by arbitration before a panel of three arbitrators
(with one designated by the Buyers and one designated by the Sellers, and the
third arbitrator designated by the first two) pursuant to the rules of the
American Arbitration Association. Any arbitrator designated by a Buyer or a
Seller must be an “Independent Person.” For the purposes of this Section 15, an
“Independent Person” shall be an individual who is not and has not been (i) a
director, officer, employee, agent or shareholder of any party hereto, (ii) a
consultant to any party hereto, (iii) a person with a direct or indirect
financial interest in any contract with any party hereto, (iv) a director,
officer or key employee of a company at a time when such company was party to a
contract with any party hereto, or (v) a relative of any person referred to in
clauses (i), (ii), (iii) or (iv) above. As used in the immediately preceding
sentence, the term “any party hereto” shall be deemed to include any affiliates
of the parties hereto. Any such arbitration shall take place in New York City.
Arbitration may be commenced at any time by any party hereto giving written
notice to the other parties hereto that such dispute has been referred to
arbitration under this Section 15. The third arbitrator shall be selected as
prescribed above, but if the first two arbitrators do not so agree within 30
days after the date of the notice referred to above, the selection shall be made
pursuant to the rules of the American Arbitration Association from the
Commercial Arbitration Panel maintained by such Association. Any award rendered
by the arbitrators shall be conclusive and binding upon the parties hereto;
provided, however, that any such award shall be accompanied by a written opinion
of the arbitrators giving the reasons for the award. In making such award, the
arbitrators shall be authorized to award interest on any amount awarded. This
provision for arbitration shall be specifically enforceable by each of the
Sellers and Buyers and the decision of the arbitrators in accordance herewith
shall be final and binding and there shall be no right of appeal therefrom. Each
of the Sellers and the Buyers shall pay its own expenses of arbitration and the
expenses of the arbitrators shall be equally shared; provided, however, that if
in the opinion of the arbitrators any claim or any defense or objection thereto
was frivolous or in bad faith, the arbitrators may assess, as part of the award,
all or any part of the arbitration expenses of the opposing party (including
reasonable attorneys’ fees) and of the arbitrators against the party raising
such unreasonable claim, defense or objection.

 

 7

 

 



(b)       The parties hereto acknowledge that a breach of this Section 15 would
result in irreparable injury to the non-breaching party, and the non-breaching
party will be entitled to seek equitable relief, including specific performance,
to enforce the provisions of this Section 15.

 

[Remainder of page intentionally left blank]

 





 8

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above-written.

 



  BUYER:       Spherix Inc.           By:         Name:       Title:  

  

 9

 

 



  SELLER:           By:         Name:       Title:  



 

 10

 

 

ANNEX I

 

50,000 shares of common stock, $0.0001 par value per share, of CBM Biopharma,
Inc.

 

$300,000 principal of DatChat Senior Convertible Note currently in default and
subject to forbearance agreements executed January 31, 2019 and April 5, 2019

 

2,250,000 quantity of DatChat Warrant to Purchase Common Stock at an initial
exercise price of $0.20

 

Option to consummate an “Additional Closing” pursuant to the January 25, 2018
Securities Purchase Agreement and acquire an additional $300,000 principal of
DatChat Senior Convertible Notes and 1,500,000 quantity of DatChat Warrant to
Purchase Common Stock.

 

Contingent option to purchase 500,000 shares of DatChat common stock from [an
existing DatChat stockholder] pursuant to the Option Agreement.

 

Contingent option to put 200,000 shares of DatChat common stock to the company
pursuant to the January 25, 2018 Securities Purchase Agreement, as amended on
January 31, 2019 and April 5, 2019

 

Each of the positions described herein is subject to any restrictions contained
in the applicable transaction documents or in any restrictive legends on the
applicable certificate, if any.

 

Aggregate Purchase Price: $350,000

 

Seller Wire Instructions:

 



 11